IN THE SUPREME COURT OF MISSISSIPPI

                               NO. 2015-CA-00227-SCT

GEORGE READY, II

v.

RWI TRANSPORTATION, LLC AND DAVID
WILLIAMS

DATE OF JUDGMENT:                         01/21/2015
TRIAL JUDGE:                              HON. C. E. MORGAN, III
TRIAL COURT ATTORNEYS:                    CHARLES M. MERKEL, JR.
                                          JAMES R. MOORE, JR.
                                          RONALD ERIC TONEY
COURT FROM WHICH APPEALED:                GRENADA COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                  EDWARD P. CONNELL, JR.
                                          CHARLES M. MERKEL, JR.
                                          CORRIE SCHULER
ATTORNEYS FOR APPELLEES:                  JAMES R. MOORE, JR.
                                          RONALD ERIC TONEY
NATURE OF THE CASE:                       CIVIL - PERSONAL INJURY
DISPOSITION:                              AFFIRMED - 11/03/2016
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE RANDOLPH, P.J., KITCHENS AND COLEMAN, JJ.

       RANDOLPH, PRESIDING JUSTICE, FOR THE COURT:

¶1.    RWI Transportation LLC (RWI) and David Williams were granted summary judgment

after the trial court determined that neither owed a duty to George Ready II related to a

subsequent accident which occurred approximately one hour later and three-fourths of a mile

away from an initial accident. We affirm the trial court’s grant of summary judgment in

favor of RWI and Williams.
            STATEMENT OF FACTS AND PROCEEDINGS BELOW

¶2.   The parties agreed and stipulated to the following facts:

              This lawsuit concerns two automobile accidents that occurred on
      Interstate 55 North in Grenada County on the evening of Thursday, May 24,
      2012. The first accident involved David Williams and Brian Spurlock
      (“Williams accident”). At 7:13 p.m., Williams was traveling northbound on I-
      55 in a tractor-trailer leased to RWI Transportation, LLC. As Williams
      attempted a lane change, the left side of his trailer contacted the right side of
      a 2004 Ford Ranger truck driven by Spurlock. This contact caused Spurlock’s
      truck to overturn coming to rest partially across both northbound lanes of
      travel. Spurlock’s truck came to rest on a bridge over the Yalobusha River.
      The southern end of the bridge is located approximately 4,500 feet north of the
      northbound offramp designated as Exit 206. Following the accident, Williams
      drove his tractor-trailer to the east side shoulder of I-55, outside of the travel
      lanes north of the Yalobusha River bridge.

              Officer Derrick Willis of the Mississippi Highway Patrol was
      dispatched to the accident scene where he arrived at 7:34 p.m. Officer Willis
      parked his patrol car south of the accident scene and activated his blue flashing
      lights. Officer Willis stopped any northbound traffic since Spurlock’s vehicle
      was overturned partially across both lanes. At least one City of Grenada police
      officer assisted with traffic control. A tow truck was dispatched to [turn over]
      Spurlock’s truck and tow it from the accident scene. At approximately 8:09
      p.m., Willis re-opened both northbound traffic lanes and left the accident
      scene.

              The second accident involved George Ready, II, and a UPS tractor-
      trailer driven by Shannon Carroll (“Ready accident”). The Ready accident
      occurred nearly three quarters (3/4) of a mile south of the Williams accident.
      At the time of the second accident, Ready was traveling northbound in the
      right travel lane of I-55 in a 2007 GMC Sierra truck. Approximately 730 feet
      north of the ramp to the Exit 206 overpass, Ready collided with the rear of a
      stopped UPS tractor-trailer driven by Shannon Carroll. The UPS tractor-trailer
      was still stopped in the right hand northbound travel lane where it had been
      forced to stop as a result of backed-up traffic from the Williams accident.
      Officer Willis, who had left the Williams accident scene at 8:09 p.m., crossed
      over I-55 and traveled southbound on I-55, where he observed Ready’s truck
      in the median and diverted to the accident scene, noting his arrival time at 8:21
      p.m.



                                              2
¶3.    Ready filed suit against RWI and Williams, alleging claims of negligence and

negligent entrustment. RWI and Williams moved for summary judgment, arguing that

Ready’s injury was not a foreseeable consequence of Williams’s accident, thus Ready could

not establish that he was owed a duty by RWI and Williams. In support of their motion, RWI

and Williams submitted sworn statements from two witnesses. Officer Willis testified that

the weather was clear, the lanes were dry, and it was daylight at the time of the accident.

Gordon Eugene Wilson Jr. testified that he was positioned directly in front of the UPS

tractor-trailer that was rearended by Ready.

¶4.    Wilson testified that both he and Carroll had activated their four-way flashing lights

while stopped. Wilson observed Ready’s truck traveling at a speed of sixty-five-to-seventy

miles per hour as Ready approached traffic. Just before Ready rearended Carroll’s UPS

tractor-trailer, Wilson “heard the pickup truck’s brakes ‘squawk’ as it attempted to swerve

left. But it was too late to avoid striking the UPS tractor-trailer.” Wilson testified that he saw

nothing that would have prevented Ready from seeing the UPS tractor-trailer in front of him.

Ready offered no testimony by affidavit or otherwise contrary to the sworn testimony of

Willis and Wilson.

¶5.    After hearing arguments, the trial court entered an order granting summary judgment

in favor of RWI and Williams. The trial court stated that, before it could find RWI and

Williams owed a duty to Ready, it first must determine whether Ready’s injuries were

reasonably foreseeable. The trial court found that the time and distance between the two

accidents were so removed that it was not foreseeable that Williams’s accident would cause



                                                3
Ready’s injuries. The trial court further found that RWI and Williams owed no duty to

Ready. He ruled that Ready’s negligence claim could not survive summary judgment.

¶6.    Ready filed a motion pursuant to Rule 59 of the Mississippi Rules of Civil Procedure,

requesting the trial court alter or amend its ruling because questions of negligence should be

tried before a jury. Ready argued that issues of time and distance as they related to negligence

were jury issues, and summary judgment was inappropriate. The trial court denied Ready’s

Rule 59 motion and issued a final judgment of dismissal with prejudice. Ready appealed and

set forth the following issues:

       I.     Whether the trial court erred in holding that, as a matter of law, the
              injuries and damages involving the plaintiff-appellant, George Ready
              II, were an unforeseeable result of the negligence of the defendants-
              appellee[s], RWI Transportation, LLC and David Williams, and that the
              defendants-appellees accordingly owed no duty to Ready.

       II.    Whether, under Mississippi law, the negligent actions of the
              defendants-appellees were a proximate cause or a proximate
              contributing cause of George Ready II’s injuries.

       III.   Whether George Ready II was negligent as a matter of law under
              Mississippi law.

This Court will address whether summary judgment was properly granted.

                                         ANALYSIS

¶7.    This Court applies a de novo standard of review for grants of summary judgment.

Harris v. Darby, 17 So. 3d 1076, 1078 (Miss. 2009). “It is well settled that to prevail on a

negligence claim, a plaintiff must prove, by a preponderance of the evidence, duty or

standard of care, breach, causation and damages. Summary judgment is appropriate where

the nonmoving party cannot make a prima facie showing of all of the elements of his or her


                                               4
claim.” Huynh v. Phillips, 95 So. 3d 1259, 1262 (Miss. 2012) (internal citations omitted).

This Court has held that the existence of duty is a question of law to be decided by the trial

court. Foster v. Bass, 575 So. 2d 967, 972-73 (Miss. 1990).

¶8.    The trial court ruled that Williams and RWI had no duty to Ready, as Ready’s accident

and injuries were too remote in space, time, and distance to their actions. Specifically, the

trial court found that:

       this court must consider how remote Ready’s injuries were from the alleged
       negligence, which in the present case would be Williams’s careless driving
       which resulted in the initial accident and the subsequent backed up traffic. The
       record clearly reflects that approximately 55 minutes passed between
       Williams’s and Spurlock’s accident and the Ready accident. In addition to the
       passage of almost an hour, the actual distance between the two accidents is
       nearly 3/4 of a mile. Both of these factors represent remoteness in space,
       distance, and time that creates a chasm too wide between the two accidents to
       maintain any duty within the zone of risk between Williams and Ready.
       Furthermore, Williams was unquestionably culpable for the initial accident,
       but to find that he is also culpable for an accident that occurs almost an hour
       after his accident and 3/4 of a mile behind him is out of proportion to his duty
       as a driver. . . . Williams’s initial negligence in causing the Spurlock accident
       seems highly unlikely to then cause an accident an hour and 3/4 of a mile later.
       While it is foreseeable that an accident could trigger events that lead to a
       subsequent accident, in the present case, time and distance create a scenario
       so remote that to allow [a claim] would be unreasonable. . . . If an accident so
       removed by space, distance, and time can be viewed as foreseeable, then it
       would allow recovery “that has no sensible or just stopping point.”

(Emphasis added.)

¶9.    In examining the four basic elements that a plaintiff must prove to prevail in a

negligence action, foreseeability can be involved in at least two of those: duty and causation.

The trial judge’s reference was related to duty and the legal cause, not to be confused with

proximate cause, which includes cause in fact and legal cause. See Huynh, 95 So. 3d at 1263.



                                              5
While duty and causation both involve a foreseeability analysis, duty is an issue of law, and

causation is generally a matter for the jury. See W. Page Keeton, Prosser and Keeton on

Torts § 37, 236 (5th ed. 1984).

¶10.   Among other duties, drivers of vehicles in our state are charged with:

       keeping a proper lookout and being on alert for vehicles, objects and persons
       ahead in the highway, Fowler Butane Gas Co. v. Varner, 244 Miss. 130, 141
So. 2d 226 (1962); Belk v. Rosamond, 213 Miss. 633, 57 So. 2d 461 (1952),
       . . . seeing what he should have seen, Tippit v. Hunter, 205 So. 2d 267 (Miss.
       1967); Campbell v. Schmidt, 195 So. 2d 87 (Miss. 1967); Layton v. Cook, 248
Miss. 690, 160 So. 2d 685 (1964), hav[ing] his [vehicle] under proper control,
       being on the alert on the highway, and avoiding striking plain objects. Barkley
       v. Miller Transporters, Inc., 450 So. 2d 416 (Miss.1984); Shideler v. Taylor,
       292 So. 2d 155 (Miss.1974).

Dennis By and Through Cobb v. Bolden, 606 So. 2d 111, 113-14 (Miss. 1992). In Robison

v. McDowell, 247 So. 2d 686, 689 (Miss. 1971), this Court affirmed its prior holdings in

Hoke v. W. L. Holcomb & Assocs., Inc., 186 So. 2d 474 (Miss.1966) and Mississippi City

Lines, Inc. v. Bullock, 194 Miss. 630, 13 So. 2d 34 (1943), that:

       negligence is remote and non-actionable which merely causes a person to be
       at a particular place at a particular time where such person is injured as a result
       of the negligent act of another, who puts in motion a different and intervening
       cause which efficiently leads in unbroken sequence to the injury.

Saucier v. Walker, 203 So. 2d 299, 304 (Miss. 1967); Bufkin v. Louisville & & Nashville

R.R. Co., 161 Miss. 594, 137 So. 517 (1931); Ozen v. Sperier et al., 150 Miss. 458, 117 So.
117 (1928); Louisville & Nashville R.R. Co. v. Daniels, 135 Miss. 33, 99 So. 434,(1924);

See also Marqueze et al. v. Sontheimer, 59 Miss. 430 (1882);. In these types of cases, the

foreseeability rule is not satisfied. Robison, 247 So. 2d at 686.




                                               6
       The requirements of the law as to foreseeability can probably be better
       expressed in terms of how far the responsibility of an actor extends. If the act
       complained of is only a remote cause, superseded by an independent, efficient
       intervening cause that leads in unbroken sequence to the injury, the original
       negligent act is not a proximate, but a remote, cause. Thus, not being
       foreseeable, the original cause is not actionable.

Id. In our view, when measured by the settled rules of the law of negligence, RWI and

Williams are not liable for Ready’s injuries. See id.

¶11.   In a similar case before the United States District Court for the Southern District of

Mississippi, an eighteen-wheeler jack knifed on Interstate 59, causing both north and south

bound lanes to be closed for several hours. Clark v. EPCO, Inc., 2:08-cv-103-KS-MTP,

2009 WL 2366054, *1 (S.D. Miss., July 29, 2009). More than two hours after the original

one-truck accident and seven miles north of the accident scene, the decedent was stopped in

traffic when another driver, who “was apparently driving too fast for the conditions and was

not observant,” collided violently with the decedent’s vehicle, instantly killing the decedent.

Id. After settling with the driver who struck the decedent’s vehicle and the driver’s employer,

the decedent’s wife filed suit against the driver of the eighteen-wheeler and his employer. Id.

¶12.   The plaintiffs, as does the plaintiff in the case sub judice, argued that it was

foreseeable that the driver’s negligence which led to the first accident could cause a

subsequent accident at a later time. Id. at *8. The defendants, again like the defendants in this

case, argued that “the foreseeability of the possibility of some harm to someone from the

assumed negligence of [the defendant] cannot be transformed into a duty to [the decedent]

under the facts of this case.” Id. The district court held that, while the defendant had a duty

to other motorists to use reasonable care in operating his truck, that duty could not be

                                               7
“stretched in time and place to provide a duty to [the decedent] or causation for [the

decedent’s] unfortunate death. . . .” Id. at *7. The district court further held that the defendant

owed no duty to the decedent, for the defendant’s “assumed negligence was simply too

remote in time and place. . . .” Id.

¶13.   The trial court reached the same conclusion on the specific set of facts in this case.

The stipulated facts, supra ¶ 2, presented in this case reveal that the first accident was remote

in time and distance from Ready’s accident.1 In the “realm of foreseeability,” if we assume

Williams’s failure to properly operate his tractor-trailer “constituted negligence, such

negligence only furnished the condition or occasion from which [Ready’s] injuries were

received, but it did not put in motion the negligence and wrongful agency that caused

[Ready’s] injuries.” Hoke, 186 So. 2d at 476-77. Williams’s presumed original negligence

is “relegated to the position of a remote and, therefore, a nonactionable cause.” Bullock, 13
So. 2d at 36. Therefore, we are of the opinion that Williams and RWI did not owe a duty to

Ready and that the negligence of Williams, if any, “was too remote in the eyes of the law to

be regarded as connected as cause therewith.” See Permenter v. Milner Chevrolet Co., 229
Miss. 385, 391, 91 So. 2d 243, 245 (1956).

                                        CONCLUSION

¶14.   We find that the trial court did not err in granting summary judgment in favor of RWI

and Williams. Williams’s presumed negligent conduct was too remote in time and distance




       1
        Proximity in time and distance does not per se render an original negligent act a
nonactionable cause.

                                                8
to have caused Ready’s damages. Therefore, Ready’s claims as to Williams and RWI are

nonactionable, and summary judgment as a matter of law was properly granted.

¶15.   AFFIRMED.

   WALLER, C.J., DICKINSON, P.J., KITCHENS, KING, COLEMAN,
MAXWELL AND BEAM, JJ., CONCUR. LAMAR, J., NOT PARTICIPATING.




                                          9